Citation Nr: 0824991	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for cerebral vascular 
accident.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the appellant requested and was 
scheduled for a hearing before a Veterans Law Judge in 
Washington, D.C., but did not appear for the hearing.  
Accordingly, the Board considers the appellant's request for 
a hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 
20.704(d), (e) (2007).


FINDINGS OF FACT

1.	The veteran does not have CAD that is related to his 
military service.

2.  The veteran did not have a cerebral vascular accident 
that is related to his military service.

3.  The veteran does not have prostate cancer, status-post 
radiation therapy, that is related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have CAD that is the result of 
disease or injury incurred in or aggravated during active 
military service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran did not have a cerebral vascular accident 
that was the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309.

3.  The veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004 and January 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notifications did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and personnel records.  

The Board finds that medical nexus opinions on the questions 
of service connection for CAD, cerebral vascular accident, 
and prostate cancer are not required because opinions are 
only necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains: 1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there has been no competent evidence 
that the veteran suffered a pertinent related event, injury 
or disease in service, or had a disease during a pertinent 
presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  When requested by the RO to provide more information 
about his averred exposure to asbestos and hazardous 
materials, the veteran replied that he had no additional 
evidence to submit and did not provide any more information 
related to his contentions of exposure to asbestos and 
hazardous materials.  See 38 C.F.R. § 3.159(c)(1)(i) 
(claimant must cooperate fully with VA's reasonable efforts 
to obtain relevant private records); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (duty to assist is not always a 
one-way street; if a veteran wishes help, he cannot passively 
wait for it when he may or should have information essential 
in obtaining evidence.)  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The veteran's SMRs do not show that he had high blood 
pressure readings, cardiovascular disease, cerebrovascular 
problems, or complaints or treatment related to the prostate 
while on active duty.  The veteran has not reported being 
diagnosed with, or treated for, CAD or a cerebral vascular 
accident within one year of leaving military service.  The 
veteran contends that his CAD, cerebral vascular accident, 
and prostate cancer are the result of exposure to asbestos 
and other hazardous materials.  The veteran contends that 
while stationed at Fort Drum, New York, his living quarters 
were insulated with asbestos and that the location where he 
was housed contained hazardous materials.  The veteran did 
not provide any details concerning his claim of exposure to 
asbestos, as opposed to his unsubstantiated averment of 
having lived in quarters that were merely insulated with 
asbestos.  The veteran did not explain what hazardous 
materials he was exposed to while in service.  

The record shows that the veteran was diagnosed with CAD in 
October 2000 after he was admitted to the hospital with 
shortness of breath and chest tightness.  The veteran 
underwent triple bypass surgery.  The veteran's discharge 
diagnoses included CAD and a history of a cerebral vascular 
accident.  The medical records show that the veteran 
continues to have CAD and that his father had CAD.  

With regards to his cerebral vascular accident, the medical 
records show that the veteran was diagnosed with having a 
cerebral vascular accident history in October 2000 while in 
the hospital for his triple bypass surgery.  The veteran did 
not say, and the medical records do not show, what year he 
had his cerebral vascular accident.  

The veteran reported being treated for prostate cancer in 
1992, 2003, and 2004.  The medical records show that the 
veteran completed radiation therapy in 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arteriosclerosis, malignant tumors, and cerebral 
vascular accidents (brain hemorrhage or thrombosis), may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

Here, there is medical evidence of the veteran's current CAD.  
There is also evidence that the veteran suffered a stroke, 
and that he has been diagnosed with prostate cancer, status-
post radiation therapy.  However, there is no evidence that 
he suffered an event, injury, or disease in service that 
might have caused any of the claimed disabilities, or that 
any claimed disability manifested itself to a degree of 10 
percent or more within one year of leaving qualifying 
service.  Without a related in-service event, injury, or 
disease, by definition there can be no nexus between the 
veteran's military service and his current claimed 
disabilities.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997) (without evidence of in-service injury, by 
definition there can be no causal nexus between an in-service 
injury and a current disability).  

With regards to the veteran's averred asbestos exposure, 
common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.f. 

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b. 

Even if the Board were to concede exposure to asbestos, which 
it does not, none of the disabilities claimed by the veteran 
has been linked to asbestos exposure.  The medical evidence 
of record does not suggest such a relationship, and as noted 
above, M21-1 does not suggest it.

With regards to the veteran's averred hazardous materials 
exposure, as noted, the veteran has not identified any 
hazardous materials, aside from asbestos, to which he claims 
he was exposed in service.  Without this identification, it 
is simply impossible to verify his exposure to hazardous 
materials, or to assess whether any of the claimed 
disabilities is related to exposure to hazardous materials.  

The Board acknowledges the veteran's belief that his current 
disabilities were caused by an exposure to asbestos and/or 
other hazardous materials.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed disabilities are not traceable to disease 
or injury incurred in or aggravated during active military 
service.


ORDER

Entitlement for service connection for CAD is denied.

Entitlement for service connection for cerebral vascular 
accident is denied.

Entitlement for service connection for prostate cancer is 
denied.



____________________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


